UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4222
ROBERT BRUCE PACHALY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                             (CR-00-29)

                      Submitted: August 16, 2002

                      Decided: September 23, 2002

 Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PACHALY
                               OPINION

PER CURIAM:

   Robert Bruce Pachaly appeals his sentence of twelve months and
one day’s confinement for four counts of making false statements in
connection with a loans from federally insured banks in violation of
18 U.S.C. § 1014 (2000). In a brief filed pursuant to Anders v. Cali-
fornia, 386 U.S. 738 (1967), in which his counsel asserts there are no
meritorious issues for appeal, Pachaly contests the district court’s
refusal to depart downward in imposing his sentence. Although he
was notified of his right to file a supplemental pro se brief, Pachaly
failed to do so by the July 31, 2002 deadline.* For the following rea-
sons, we affirm.

   A decision to depart from the sentencing guidelines is a highly fac-
tual determination within the exclusive province of the sentencing
court; accordingly, this Court will only review such a decision if it
reflects a purely legal determination, such as the district court’s mis-
apprehension of its authority to depart. See United States v. Wilkin-
son, 137 F.3d 214, 230 (4th Cir. 1998); United States v. Bayerle, 898
F.2d 28, 29 (4th Cir. 1990). However, because our review of the sen-
tencing hearing transcript indicates the district court’s refusal to
depart downward was based on the facts Pachaly presented at sen-
tencing, the single issue raised in Pachaly’s brief is not reviewable.
See United States v. Matthews, 209 F.3d 338, 352-53 (4th Cir. 2000).

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Pachaly’s conviction and sentence. We require that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served

  *We have reviewed Pachaly’s brief nevertheless, and find no abuse of
discretion in the magistrate judge’s denial of Pachaly’s fifth request for
a continuance. See United States v. LaRouche, 896 F.2d 815, 823 (4th
Cir. 1990) (quoting Morris v. Slappy, 461 U.S. 1, 11-12 (1983)).
                      UNITED STATES v. PACHALY                      3
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED